Citation Nr: 1531657	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  10-41 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


REMAND

The Veteran served on active duty from April 1980 to June 1981.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the St. Paul, Minnesota, Department of Veterans Affairs (VA) Regional Office (RO).  In February 2013, the Board remanded this case for further development.

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998). Where the remand orders of the Board were not complied with, the Board itself errs in failing to ensure compliance.

In relevant part, the February 2013 remand instructed agency of original jurisdiction (AOJ) to provide an addendum opinion clarifying the rationale behind the previous opinions on the January 2008 VA examination and the addenda of July 2010 and February 2011 that the Veteran's hearing loss was not caused by nor a result of service, to include acoustic trauma sustained therein.  This clarification was to include a detailed explanation for the conclusions reached and to address the favorable evidence of record including the December 2010 private opinion and the Veteran's statements of continuity of symptoms since shortly after service.  The June 2013 Audio Review reiterated the prior opinions and clarified that the variance between the Veteran's entrance and separation audiograms was insufficient to qualify as a "significant shift in thresholds."  This review, however, did not specifically address the favorable evidence of record as instructed in the remand.  As such, the Board must again remand the case for compliance with the remand orders.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claims folder to a suitably qualified VA examiner for the purpose of obtaining an addendum opinion.  

The examiner is again asked to provide an opinion as to whether the Veteran's current hearing loss was caused by or the result of his active duty military service, to include in-service noise-exposure.  In doing so, the examiner should provide reasons for the opinion reached which specifically addresses the following evidence of record:

	a.  The December 2010 private opinion.
   
b.  The Veteran's lay testimony regarding his problems with hearing acuity shortly after service.  The medical reasons for accepting or rejecting the Veteran's statements should be set forth in detail.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner, to include further examination if necessary, be undertaken so that a definite opinion can be obtained.

2.  Thereafter readjudicate the claim in light of any additional evidence obtained.  If the benefit sought is not granted, issue a supplemental statement of the case and give the Veteran and his representative opportunity to respond.  The Veteran should be informed, that the undersigned will no longer be in the Board's employ by the time action is taken on this remand.  Consequently, he should be told of his right to have another Board hearing, and if he elects a hearing, the AOJ should schedule it.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

